Citation Nr: 1606552	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected right ankle traumatic arthritis.  

2. Entitlement to a rating in excess of 20 percent for service-connected right Achilles tendon laceration. 

3. Entitlement to a total rating based upon individual unemployablity due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  He died in October 2011.  The appellant is his surviving spouse and has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal was previously remanded in June 2014 for further development.  

The Veteran's claims files are now completely encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The record reveals that the appellant was originally represented by a service organization.  She withdrew that power of attorney.  There was also communication from a county service officer, but the file does not contain a power of attorney to the county organization.  Clarification was undertaken by the Board.  There was no response from the appellant, and as was set out in the letter, she is taken as representing herself in the appeal.



FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran was assigned a rating of 20 percent for right ankle traumatic arthritis and a rating of 20 percent for a right Achilles tendon laceration, which result in a combined rating of 40 percent. 

2. Throughout the period he had ankle arthritis with some limitation of motion and complaints of pain, without ankylosis or significant impairment of ambulation.  He did not have findings that were commensurate with loss of use of the foot.

3. The Veteran's symptoms of his right ankle arthritis and the residuals of his right Achilles tendon laceration were contemplated by the rating schedule.  

4. The Veteran was not prevented from securing and maintaining substantially gainful employment solely by his service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for traumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25, 4.40-4.45, 4.68, 4.71a, Diagnostic Code 5010, 5284 (2015). 

2. The criteria for an evaluation in excess of 20 percent for residuals of a right Achilles tendon laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25, 4.40-4.45, 4.68, 4.71a, Diagnostic Code 5010, 5284 (2015). 

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Inasmuch as service connection, initial ratings, and effective dates have been assigned for the Veteran's service-connected traumatic arthritis of the right ankle and residuals of a right Achilles tendon laceration, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Further, the Veteran was provided notice regarding the evidence required to substantiate his claim for entitlement to a TDIU in September 2007, prior to the initial adjudication of the claim.  As the appellant is being substituted for the Veteran and in essence steps into the Veteran's shoes, the appellant has also been afforded proper notice.  Accordingly, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service treatment records, and post-service VA treatment, and certain private treatment records have been associated with the claims file. 

In the June 2014 remand, the Board indicated that records from the private facility that performed the Veteran's January 2010 above the knee amputation of his right leg may be relevant to the appellant's appeal.  The Board requested that the appellant provide the authorizations necessary for VA to obtain these medical records from the private facility.  In July 2014, the appellant was sent a letter requesting that authorizations for the appropriate facility be executed and returned to VA.  The notice informed the appellant that if she did not contact VA within 30 days of receiving the authorization that VA may make a decision on the claim.  The record does not indicate that the appellant has responded to this request.  The appellant, thus, has failed to assist VA in developing these claims.  The Court of Appeals for Veterans Claims has explained that VA's duty to assist is a two-way street.  If the appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). VA has made every reasonable effort to obtain all records relevant to the appellant's claim, and has fully complied with the Board's June 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board notes that the Veteran was afforded VA examinations in relation to his TDIU claim in September 2007 and June 2008.  While the Veteran prior to his death expressed that he felt the evaluation conducted in June 2008 did not accurately assess the extent of his service-connected conditions, the Board notes that the Veteran, and subsequently the appellant, did not express that the September 2007 VA examination was inadequate.  To the extent that the appellant would argue that both examinations are inadequate, the Board notes that these examinations were conducted by a medical professional, and the associated reports reflect review of the Veteran's prior medical history, despite current diagnostic studies that conflicted with the Veteran's diagnosis of arthritis.  The examinations included a report of the Veteran's symptoms related to his right ankle and demonstrated objective evaluations.  Thus, the Board finds that the September 2007 and June 2008 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings to adjudicate his claims for an increased rating.  Moreover, given that the nature of this claim is that of a deceased Veteran, the possibility of additional examination to address inadequacies, should they exist, is unfortunately impossible.  Further, the evidence provided by the VA examinations has been supplemented by several statements that discuss the Veteran's physical impairments, including lay statements from the Veteran and people close to him and opinions provided by his private physicians.  As a result, the Board finds that additional development seeking an evaluation based upon 

another review of the evidence would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326; 3.327.  

As the evidence indicates that reasonable efforts have been made to obtain all of the relevant evidence that has been identified, the Board finds that no further assistance to the appellant in developing the facts pertinent to the issues herein decided is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Relevant Factual History

In November 2006, the Veteran filed a claim for an individual unemployability due to his service-connected osteoarthritis of the right ankle.

In support of his claim, the Veteran reported that his service-connected conditions were causing him pain his right ankle that became unbearable and limited his movement.  He stated that his condition caused him to be unable to perform his work as an outside salesman because he was unable to drive the breadth of his territory (Michigan, Indiana, Western Ohio, and Western Kentucky) and carry his samples.  The Veteran reported that he hired his son to assist him due to his inability to travel alone and to carry his samples; however, this situation was not enough for him to maintain his employment.  

The Veteran submitted a February 2008 statement from his podiatrist, L. B., D.P.M., that his right foot deformity was causing a "decrease in mobility and an increase in pain of the right foot and ankle."  It was reported that injuries have had a direct effect on his gait pattern and his overall mobility.

He also submitted a November 2008 letter from D.S., the Veteran's orthopedic physician.  The physician stated that the Veteran "has a progressive disability" which caused him "increased difficulties in his ability to ambulate, pivot, and maintain a standing position." 

The Veteran underwent VA examinations related to his right foot disabilities in September 2007 and June 2008.  During the first examination, the examiner noted that repetitive motion produced pain in the right ankle; however, the Veteran did not report history of flare-ups.  The examiner stated that approximately three years prior, he developed an infection that was treated by amputation of his right big toe and a partial section of the fifth metatarsal.  Then, a year and a half later, he also underwent an above the knee amputation of his left leg.  Upon physical examination, the examiner stated that the Veteran's right ankle demonstrated diffuse swelling with normal alignment.  Reduced muscle strength of the Achilles and evidence of atrophy of the right calf muscle was noted.  The examiner opined that based solely on the Veteran's service-connected ankle condition that the Veteran was employable.  Minimal impairment of ambulation was noted to be due to the loss of propulsion related to the amputation of the Veteran's right great toe. 

In June 2008, the examiner noted that the Veteran had additional amputation of the second toe of the right foot and additional scarring along the fifth metatarsal.  The Veteran was reported to use a wheelchair.  The Achilles tendon was noted to be intact and the previous amputations were noted to be due to the Veteran's diabetic foot condition.  No additional functional limitation was reported due to the Veteran's service-connected injury.  
 
The Veteran submitted lay statements from his former employer stating that the Veteran's twenty-four year career as a sales representative was cut short due to "severe health problems."  A former client verified that the Veteran "had difficulty with his leg, as he could hardly carry his samples from his car to our office."

In January 2010, the Veteran reported that his right leg disability had been further complicated due to an above the knee amputation.   He stated that "the trauma in my right leg (which is the side of my original injury) was further complicated by amputation above the knee. This occurred in January 2010. This amputation gives further credence to, and supports my claim for IU, since both legs have been amputated above the knee."

In December 2010, a letter was provided from L.H., D.O. The physician stated that she had treated the Veteran for 11 years for multiple issues including diabetes, heart disease, kidney failure, double amputation, and ankle osteoarthritis.  She also reported the Veteran suffered from progressively debilitating ankle problems and that "because [he] is now a double amputee and wheelchair bound he is not employable."

Entitlement to Increased Ratings, Schedular 

As a result of the Veteran's claim for TDIU, the RO also adjudicated claims for increased ratings for entitlement to a rating in excess of 20 percent for right ankle traumatic arthritis and entitlement to a rating in excess of 20 percent for the residuals of a right Achilles tendon laceration.  The Veteran appealed these decisions and indicated that a higher rating was warranted. 

With regard to a schedular rating in excess of 20 percent for each of these conditions, the Board notes that the Veteran was already in receipt of the highest schedular rating available for the diagnostic codes assigned for these conditions Diagnostic Code (DC) 5271 and 5273.  38 C.F.R. §§ 4.71a, DC 5271, 5273.  A higher schedular rating also was not available under the diagnostic code for osteoarthritis DC 5010, which has a maximum schedular rating of 20 percent.  38 C.F.R. §§ 4.71a, DC 5010.  

Further, the Veteran's two conditions, which were located below the knee of the right leg, already resulted in a combined rating of 40 percent.  This is the highest combined schedular evaluation for disabilities below the knee.  38 C.F.R. § 4.68.  VA regulations provide that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed (known as the "Amputation Rule").  38 C.F.R. § 4.68 (2015).  Pursuant to this rule, amputation of the leg at a lower level, permitting prosthesis, is entitled to no more than a 40 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2015).  Accordingly, as the two service-connected conditions at issue were below the knee disabilities of the Veteran's right leg, a combined schedular rating in excess of 40 percent was not available.

The Board notes that the evidence indicates that in January 2010, the Veteran's leg was amputated above the knee, which could result in a higher rating or entitlement to special monthly compensation (SMC) if that condition had been service-connected; however, the Veteran was not service-connected for any condition above the knee.  He was only service-connected for arthritis of his right ankle and the residuals of his right Achilles laceration.  In February 2010, the Veteran through his representative submitted a statement regarding his submission of evidence that he had undergone a right leg, above the knee amputation.  The Veteran stated, "No. This is not a new claim [or an intent to file for an additional benefit] but to support his appeal at the BVA."  Accordingly, the Board finds that based upon the evidence of record, a schedular rating in excess of 20 percent for right ankle traumatic arthritis and a schedular rating in excess of 20 percent for the residuals of a right Achilles tendon laceration is not available. 

Entitlement to Increased Ratings, Extraschedular 

The Board has also considered whether the Veteran's right ankle traumatic arthritis and the residuals of his right Achilles tendon laceration warrant referral for extra-schedular consideration.  Based upon review of the evidence of record, the Board finds that the Veteran's symptoms related to these conditions are contemplated by the rating schedule; therefore, referral for an extraschedular rating is not necessary.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id. 

Here, the evidence does not show that the symptoms from the Veteran's right ankle arthritis or the residuals of his Achilles tendon laceration were not contemplated by the rating schedule.  The evidence indicates that the Veteran was suffering from symptoms that included: pain in the right foot and ankle; limitation of motion of the right ankle; decreased mobility; increased difficulties in his ability to ambulate, pivot, and maintain a standing position; diffuse swelling of the right ankle; atrophy of the right calf muscle; and reduced muscle strength of the Achilles tendon.  

For musculoskeletal disabilities, the rating schedule specifically contemplates painful motion, limitation of motion, and resulting functional loss.  See 38 C.F.R. §§ 4.40, 4.59.  Further, for the impairment of a joint, such as an ankle, the rating schedule contemplates excess fatigability, instability, less movement than normal, swelling, and interference with sitting, standing, or weight bearing.  See 38 C.F.R. § 4.45.  Accordingly, the Veteran's symptoms fatigability or interference with weight bearing that made him unable to carry his samples for work, and the lessened movement of his ankle or interference with sitting that caused him to be unable to drive for long periods, were contemplated by the rating schedule.  These factors also account for the Veteran's reduced ability to ambulate, pivot, and maintain a standing position and the disturbances in movement that affected his gait.   

While the Veteran's condition was unfortunate, the Board finds that his symptoms and resulting functional impairment that resulted from his right ankle arthritis and the residuals of his right Achilles tendon laceration were contemplated by the rating schedule; therefore, the first step of the Thun analysis has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

Entitlement to a TDIU 

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran's only service-connected disabilities were traumatic arthritis of the right ankle, rated 20 percent disabling, and residuals of a right Achilles tendon laceration, rated 20 percent disabling.  As discussed above, these conditions result in a combined rating of 40 percent, which is below the necessary threshold for a TDIU.  Accordingly, TDIU on a schedular basis is denied.  See 38 C.F.R. § 4.16(a).  

While the Veteran does not meet the criteria for a TDIU on a schedular basis, the appellant has maintained that the Veteran's conditions resulted in his inability to secure or follow a substantially gainful occupation; therefore, a TDIU on an extraschedular basis must be considered.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363  (1993). 

Throughout the appeal period, the Veteran (and subsequently the appellant), have argued that the Veteran was entitled to TDIU because his disabilities caused him to be unable to perform the sales position that he worked for over twenty years.  Evidence was provided that he was previously determined to be disabled by Social Security Administration (SSA) and the December 2010 letter from L.H., D.O. was offered, which reported that "the Veteran was wheelchair bound and not employable."  Both of these determinations, however, indicate that the Veteran was disabled due to nonservice-connected conditions.  The February 2003 SSA disability determination states that the Veteran was disabled due to his diabetes mellitus and his peripheral artery disease.  The December 2010 letter states that "because he is now a double amputee and wheelchair bound he is not employable."  The evidence of record does not demonstrate that the Veteran was service-connected for any disability of the left leg and he specifically denied in February 2010 that he was attempting to apply for service connection for new condition, which would include service connection for the above the knee amputation of the right leg.  

The evidence of record indicates that the Veteran was able to perform his work as salesman for many years with his right foot condition, as this injury originated in-service.  While the records indicate that it was a progressively, deteriorating condition, the evidence of record does not indicate that the Veteran would unable to perform any work solely due to his right ankle conditions.  The VA examiner's opinion is the only medical opinion of record that addresses whether the Veteran would be unemployable solely due to his service-connected condition, which the examiner stated was not the case.  The opinions offered by L.B., D.P.M. and D.S., D.O. indicate that the Veteran's condition is becoming more severe but to not indicate that the condition has rendered him unemployable.  As noted above, the opinion from L.H., D.O. indicated that the Veteran's non-service connected amputations of both of his legs above the knee rendered him unemployable.  Further, as the Veteran's application for TDIU reported that the Veteran's education included an MBA it seems highly likely that he would be able to perform some other type of sedentary work, even if he had completely lost use of his right foot and ankle due to his service-connected condition. 

Accordingly, the Board finds that the weight of the competent evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation solely due to his service-connected conditions.  While the evidence of record clearly establishes that the Veteran had functional loss of his right foot and ankle that affected his ability to perform his prior work as a salesman, the evidence does not indicate that the Veteran was rendered unemployable solely due to his service-connected conditions.  Therefore, the Board finds that referral for extraschedular consideration of TDIU is not warranted.
ORDER

Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right ankle is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a right Achilles tendon laceration is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


